                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DEMARCUS FINLEY,                                 2:17-CV-11976-TGB

                  Petitioner,
                                           OPINION AND ORDER (1)
      vs.                                GRANTING THE MOTION TO
                                         STAY (Dkt. # 24), (2) HOLDING
MARK MCCULLICK,                              IN ABEYANCE THE
                                          PETITION FOR A WRIT OF
                  Respondent.             HABEAS CORPUS, AND (3)
                                            ADMINISTRATIVELY
                                             CLOSING THE CASE



     Demarcus     Finley,   (“Petitioner”),    confined   at   the   Macomb
Correctional Facility in New Haven, Michigan, seeks the issuance of a

writ of habeas corpus pursuant to 28 U.S.C. § 2254.            In his pro se

application, Petitioner challenges his conviction for first-degree murder,

Mich. Comp. Laws § 750.316; felon in possession of a firearm, Mich.

Comp. Laws § 750.224f; two counts of possession of a firearm in the

commission of a felony (felony-firearm), Mich. Comp. Laws § 750.227b;

and possession with intent to deliver marijuana, Mich. Comp. Laws §

333.7401(2)(d)(iii). Petitioner has filed a motion hold the petition in

abeyance to permit him to return to the state courts to present additional

claims that have not been exhausted with the state courts and that are

not included in his current habeas petition.

                                     1
      For the reasons stated below, the Court holds the petition in

abeyance and stays the proceedings under the terms outlined in this

Opinion to permit Petitioner to return to the state courts to exhaust his

additional claims. The Court will also administratively close the case.

                                I. Background

      Petitioner was convicted by a jury in the Kalamazoo County Circuit

Court. Petitioner’s conviction was affirmed on appeal. People v. Finley,

No. 323661, 2016 WL 146314 (Mich. Ct. App. Jan. 12, 2016); lv. den. 890

N.W.2d 355 (2017).

      On June 10, 2017, Petitioner filed a petition for writ of habeas
corpus.1 Petitioner seeks habeas relief on the claims that he raised in the

state courts on his direct appeal. Petitioner has now filed a motion to

stay the proceedings and hold the petition in abeyance so that he can
return to the state courts and exhaust additional claims that are not

included in his current petition.

                                 II. Discussion
      A federal district court is authorized to stay fully exhausted federal

habeas petitions pending the exhaustion of other claims in the state

courts. See Nowaczyk v. Warden, New Hampshire State Prison, 299 F.3d

69, 77-79 (1st Cir. 2002) (holding that district courts should “take

seriously any request for a stay”); Anthony v. Cambra, 236 F.3d 568, 575

1
 Under the prison mailbox rule, this Court assumes that petitioner filed his habeas
petition on June 10, 2017, the date that it was signed and dated. See Towns v. U.S.,
190 F.3d 468, 469 (6th Cir. 1999).

                                         2
(9th Cir. 2000); see also Bowling v. Haeberline, 246 F. App’x 303, 306 (6th

Cir. 2007) (a habeas court is entitled to delay a decision in a habeas

petition that contains only exhausted claims “when considerations of

comity and judicial economy would be served”) (quoting Nowaczyk, 299

F.3d at 83); see also Thomas v. Stoddard, 89 F. Supp. 3d 937, 943 (E.D.

Mich. 2015). Although there is no bright-line rule that a district court

can never dismiss a fully-exhausted habeas petition because of the

pendency of unexhausted claims in state court, in order for a federal court

to justify departing from the “heavy obligation to exercise jurisdiction,”

there must be some compelling reason to prefer a dismissal over a stay.
Nowaczyk, 299 F.3d at 82 (internal quotation omitted); see also Bowling,

246 F. App’x at 306 (district court erred in dismissing petition containing

only exhausted claims, as opposed to exercising its jurisdiction over
petition, merely because petitioner had independent proceeding pending

in state court involving other claims).

     The Court grants Petitioner’s motion to hold the petition in

abeyance while he returns to the state courts to exhaust his new claims.

In making this determination, “the Court considers the consequences to

the habeas petitioner if it were to proceed to adjudicate the petition and
find that relief is not warranted before the state courts ruled on

unexhausted claims. In that scenario, should the petitioner subsequently

seek habeas relief on the claims the state courts rejected, he would have
to clear the high hurdle of filing a second habeas petition.” Thomas, 89

                                     3
F.Supp.3d at 942 (citing 28 U.S.C. 2244(b)(2)). Moreover, “[I]f this Court

were to proceed in parallel with state post-conviction proceedings, there

is a risk of wasting judicial resources if the state court might grant relief

on the unexhausted claim.” Id.

     Other considerations also merit granting a stay. This Court is

currently not in a position to determine whether Petitioner’s new claims

have any merit, thus, the Court cannot say that Petitioner’s claims are

“plainly meritless.” Id. at 943. Nor, on the other hand, can the Court at

this time say that Petitioner’s new claims plainly warrant habeas relief.

Id. If the state courts deny post-conviction relief, this Court would still
benefit from the state courts’ adjudication of these claims in determining

whether to permit Petitioner to amend his petition to add these claims.

Id. Finally, this Court sees no prejudice to Respondent in staying this
case, whereas Petitioner         “could be prejudiced by having to

simultaneously fight two proceedings in separate courts and, as noted, if

this Court were to rule before the state courts, [Petitioner] would have

the heavy burden of satisfying 28 U.S.C. § 2244(b)(2)’s second-or-

successive-petition requirements” should he seek habeas relief on his

new claims. Thomas, 89 F. Supp. 3d at 943.
     However, even where a district court determines that a stay is

appropriate pending exhaustion, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.”
Rhines v. Weber, 544 U.S. 269, 278 (2005). To ensure that there are no

                                      4
delays by Petitioner in exhausting state court remedies, this Court

imposes time limits within which Petitioner must proceed with his state

court post-conviction proceedings. See Palmer v. Carlton, 276 F.3d 777,

781 (6th Cir. 2002).

     The Court holds the petition in abeyance to allow Petitioner to

initiate post-conviction proceedings in the state courts. This tolling is

conditioned upon Petitioner initiating his state post-conviction remedies

within ninety days of receiving this Court’s Order and returning to

federal court within ninety days of completing the exhaustion of state

court post-conviction remedies. Hargrove, 300 F.3d at 721; see also Geeter
v. Bouchard, 293 F. Supp. 2d 773, 775 (E.D. Mich. 2003).

     Petitioner’s method of properly exhausting these claims in the state

courts would be through filing a motion for relief from judgment with the
Kalamazoo County Circuit Court under M.C.R. 6.502. See Wagner v.

Smith, 581 F.3d 410, 419 (6th Cir. 2009); see also Mikko v. Davis, 342 F.

Supp. 2d 643, 646 (E.D. Mich. 2004). A trial court is authorized to

appoint counsel for Petitioner, seek a response from the prosecutor,

expand the record, permit oral argument, and hold an evidentiary

hearing. M.C.R. 6.505-6.507, 6.508 (B) and (C). Denial of a motion for
relief from judgment is reviewable by the Michigan Court of Appeals and

the Michigan Supreme Court upon the filing of an application for leave

to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R. 7.302. Nasr v. Stegall, 978
F. Supp. 714, 717 (E.D. Mich. 1997). Petitioner is required to appeal the

                                    5
denial of his post-conviction motion to the Michigan Court of Appeals and

the Michigan Supreme Court in order to properly exhaust the claims that

he would raise in his post-conviction motion. See e.g. Mohn v. Bock, 208

F. Supp. 2d 796, 800 (E.D. Mich. 2002).

                               III. ORDER

        Accordingly, the Court hereby GRANTS Petitioner’s motion to stay

and hold his habeas petition in abeyance. (ECF No. 24). Petitioner

must file a motion for relief from judgment in state court within

90 days of entry of this Order and then immediately file a notice

with this Court that includes proof of the state-court filing and a
copy of the filing itself. If he fails to timely notify the Court that

he has sought state-court post-conviction relief, the Court will

proceed to adjudicate the petition as it stands. Within 90 days
after     the   conclusion    of   the    state-court   post-conviction

proceedings, Petitioner may move to amend his habeas petition

to add his new claims. Otherwise, Petitioner must inform the

Court that he will proceed with the petition as is.




                                    6
     To avoid administrative difficulties, the Court ORDERS the Clerk

of Court to close this case for statistical purposes only. Nothing in this

Order shall be considered a disposition of Petitioner's petition. Thomas

v. Stoddard, 89 F. Supp. 3d at 943-44.



IT IS SO ORDERED.


     DATED: February 18, 2020.



                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    7
